Case 3:20-cv-00299-JRW-RSE Document 1 Filed 04/24/20 Page 1 of 14 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION


    NATHAN BEST, MATTHEW
    CHMIELEWSKI; AND JAY HICKS,
    individually and on behalf of a class of
    similarly situated participants in the now-
    terminated ISCO Industries Inc. Employee           No. 3:20-cv-299-JRW
    Stock Ownership Plan,

                         Plaintiffs,

    v.

    STEPHEN C. JAMES, JAMES J.
    KIRCHDORFER, SR. IRREVOCABLE
    FAMILY GSST TRUST; JAMES J.
    KIRCHDORFER, SR. DELAWARE TRUST;
    JAMES J. KIRCHDORFER, JR.; JAMES J.
    KIRCHDORFER, JR. PIPE REALITY
    TRUST; PIPE REALITY DELAWARE
    TRUST; MARK T. KIRCHDORFER; MARK
    T. KIRCHDORFER FAMILY GSST TRUST;
    MARK T. KIRCHDORFER FAMILY
    DELAWARE DYNASTY TRUST; and ISCO
    INDUSTRIES, INC.,

                         Defendants.


                                 CLASS ACTION COMPLAINT

          Plaintiffs bring this suit pursuant to the Employee Retirement Income Security Act of

1974, 29 U.S.C. § 1001, et seq. In particular, Plaintiffs seek relief relating to losses they

incurred in connection with the sale of stock of ISCO Industries, Inc. (“ISCO”) from a now-

terminated employee stock ownership plan (“ESOP”) in which they were participants, back

to the prior owners of that stock at a grossly deficient price in a prohibited and imprudent

transaction.

                                                  ϭ

Case 3:20-cv-00299-JRW-RSE Document 1 Filed 04/24/20 Page 2 of 14 PageID #: 2




                                Parties, Jurisdiction, and Venue

         1.   Plaintiff Nathan Best is an Oklahoma resident. Plaintiff Matthew

Chmielewski is an Indiana resident. Plaintiff Jay Hicks is a Florida resident. Plaintiffs were

participants in the ISCO Industries Inc. Employee Stock Ownership Plan (the “ISCO

ESOP”). Their interests in the ISCO ESOP were vested on or before February 14, 2018.

         2.   Defendant Stephen C. James is a Louisville-based consultant. Mr. James

became the Trustee of the ISCO ESOP in Fall 2017, after the Kirchdorfers determined to

replace then-Trustee, Wilmington Trust, N.A., for its reluctance to approve the buyback

transaction described further below. At the time, Mr. James had very limited experience

serving as an independent trustee for an ESOP and instead was the full-time CFO of a large

chain of dental practices.

         3.   Defendant James J. (“Jimmy”) Kirchdorfer, Jr. is the Chair and CEO of

ISCO, a company his father, James J. Kirchdorfer, Sr., formed in 1962.

         4.   Defendant Mark T. Kirchdorfer is President of ISCO and Jimmy’s brother.

         5.   The various trust defendants all are for the benefit of the Kirchdorfer family

and were among the purchasers of ISCO stock in the buyback transaction described further

below.

         6.   The Plan Administrator of the ISCO ESOP was a Committee appointed by

ISCO’s Board of Directors, which at all relevant times was controlled by Jimmy and Mark

Kirchdorfer. Indeed, publicly available information indicates that they have been ISCO’s

only or majority directors at all relevant times.

         7.   Because Jimmy and Mark Kirchdorfer: (i) were the sole or controlling

directors or ISCO; (ii) were the two top executives of ISCO (indeed the only two ISCO


                                                Ϯ

Case 3:20-cv-00299-JRW-RSE Document 1 Filed 04/24/20 Page 3 of 14 PageID #: 3




acknowledges on its website); (iii) had full authority to dictate membership of the

Committee charged with administering the ESOP, with Mark serving on the Committee;

and (iv) together with ISCO and the Trusts, the purchasers in the buyback transaction,

Plaintiffs refers to Jimmy and Mark Kirchdorfer, ISCO, and the trusts collectively herein as

the “Kirchdorfer Defendants,” except were otherwise specified.

       8.     The Court has jurisdiction over this matter pursuant to 29 U.S.C. § 1132(e)(1)

and 28 U.S.C. § 1331.

       9.     Venue is proper in this District because Defendants James, the Kirchdorfers,

and ISCO reside or are present in this District and a substantial portion of events giving rise

to these claims occurred here.

                                       Factual Background

       10.    ISCO is a privately held company headquartered in Louisville, with at least

350 employees at all relevant times. ISCO operates over thirty locations in the U.S. and

abroad and specializes in an array of customized piping solutions. ISCO has been a

subchapter S corporation at all relevant times, and there is no established market on which

its securities are readily tradable.

       11.    ISCO formed the ISCO ESOP in 2012, with the Kirchdorfers and their Trusts

agreeing to sell the outstanding shares of ISCO stock to the ESOP for $98 million, or

approximately $24.50/share. In connection with the sale, ISCO loaned the ESOP $98

million to fund the transaction. Wilmington Trust, then serving as Trustee, represented the

ESOP in that transaction, which is the subject of litigation in federal court in Delaware,

Swain v. Wilmington Trust, No. 17-071-RGA-MPT (the “2012 Transaction Litigation”). The

principal allegation in that litigation is that Wilmington Trust violated its ERISA duties in


                                               ϯ

Case 3:20-cv-00299-JRW-RSE Document 1 Filed 04/24/20 Page 4 of 14 PageID #: 4




agreeing to a dramatically inflated valuation and price for the shares of ISCO stock as of

2012.

        12.   By Summer 2016, with ISCO experiencing financial doldrums, the

Kirchdorfer Defendants saw an opportunity to buy back the ISCO stock they had sold to the

ESOP four years earlier and began plotting to do so. Because the price for any buyback

would necessarily be determined in large measure based on trailing twelve months of

financial results and informed financial forecasts for the coming year, the timing of any

buyback necessarily would have a major impact on the appropriate sales price.

        13.   By August 2017, ISCO’s financial fortunes had begun to look up,

dramatically so, as a result of a confluence of events including Hurricane Harvey, which had

the effect of both driving great demand for industrial piping at the same time that a large

part of the supply was being eliminated. The Company had experienced a similar trend in

2006 and 2007 in the wake of Hurricane Katrina. As a result, Jimmy Kirchdorfer

accelerated the plot to take ISCO’s stock back from the ESOP, including by expressing his

views that the ESOP was inconsistent with the Company’s business circumstances and

pressuring plan participants to write out short narratives for him to the effect that they

disliked the ESOP and did not value ownership of ISCO stock through the Plan, for use in

his strategy to terminate the ESOP.

        14.   The next month, September 2017, the Kirchdorfer Defendants replaced

Wilmington Trust as the ESOP’s Independent Trustee and quietly installed Stephen James,

a local CPA with little experience serving as an independent trustee. Indeed, at the time and

as noted above, Mr. James’ “day job” was as chief financial officer of a chain of dental

practices and had been “moonlighting” sporadically in ESOP consulting for approximately


                                               ϰ

Case 3:20-cv-00299-JRW-RSE Document 1 Filed 04/24/20 Page 5 of 14 PageID #: 5




a decade. Wilmington Trust was replaced because of its hesitation to approve the buyback

the Kirchdorfer Defendants were pushing.

        15.    In October 2017, ISCO executives gathered in person in Louisville to finalize

financial forecasts for 2018. The consensus view of the numerous executives present—at

least those without a conflict of interest or ulterior motives—was that 2018 would be a

stellar year financially in light of the continuation of trends that had emerged in the second

half of 2017. Of course, those forecasts necessarily would need to be reflected in any fair

sales price for ISCO stock. As a result, at the forecast meeting, Jimmy Kirchdorfer

repeatedly and uncharacteristically attacked the forecasts as too high, demanding that they

be lowered.

        16.    Stephen James, the new Trustee for the Plan, approved the Plan’s sale of

ISCO stock back to the Kirchdorfer Defendants for $96.6 million.1 (Thus, according to those

values, the outstanding shares of ISCO were worth about $1.4 million less in 2018 than

when the ESOP was formed in 2012, despite that the Company was substantially more

profitable, and facing a rosy forecast, when the ESOP terminated than when it was formed.)

Mr. James made no inquiry of any ISCO sales executives concerning the company’s

forecasts or valuation, and to Plaintiffs’ knowledge, did not solicit the opinion of any

participants, much less conduct even an informal survey of participants concerning the

proposed transaction or its terms.



                                 
1
 In particular, the Company purchased 2,928,774.6743 unallocated shares from the ESOP for total
consideration of $74,514,504 (of which $322,165 was cash and the rest forgiveness of the 2012 loan the ESOP
used to purchase the shares), or $25.44/share. The Kirchdorfers purchased the 898,782.5953 allocated shares
for $22,119.040, or $24.61/share. Neither the Company, nor the Kirchdorfers, nor the Committee, nor the
“Independent” Trustee explained why the allocated shares—in which participants had vested interests—were
priced lower than the unallocated shares.

                                                     ϱ

Case 3:20-cv-00299-JRW-RSE Document 1 Filed 04/24/20 Page 6 of 14 PageID #: 6




           17.   In fact, the forecasts presented in October 2017 and self-servingly rejected by

Jimmy Kirchdorfer were reasonable and provedto more accurately reflect the actual 2018

historically high revenue and profit results: 2018 was ISCO’s best financial year ever; with

2019 coming in second place. Fully anticipating that the true forecasts would come to

fruition, the Kirchdorfer Defendants became the owners of ISCO’s stock on February 14,

2018, so that they, and not the Plan participants, could enjoy those record-breaking financial

results.

           18.   Relatedly, and consistent with the Company’s improving trends, the

Company’s trailing twelve months (TTM) financial results as of January 31, 2018 were

several million dollars higher than TTM financial results as of December 31, 2017. In

addition, and apart from those forecasting and TTM issues, the Company paid a substantial

sum to settle litigation in Canada in December 2017, which had a one-time impact on that

month’s EBITDA, but which should have had no effect on the value of stock held by the

ESOP. On information and belief, the valuation of the ESOP’s holdings in ISCO stock did

not appropriately treat either January 2018 results or the December 2017 settlement impact.

Moreover, Defendants inexplicably did not allocate ISCO stock to participants at year end

2017, despite that the Plan remained in full force at that point in time.

           19.   As the Kirchdorfer Defendants knew and the new Trustee should have

known, the sales price for the buyback did not remotely reflect the fair value of the shares as

of February 14, 2018.

                                         Class Allegations

           20.   Plaintiffs bring these claims on behalf of all persons who were participants in

the ISCO ESOP when it sold its ISCO shares effective February 14, 2018 and/or


                                                  ϲ

Case 3:20-cv-00299-JRW-RSE Document 1 Filed 04/24/20 Page 7 of 14 PageID #: 7




beneficiaries of those participants. Excluded from the Plaintiff Class are the individual

Defendants and their immediate families and the officers and directors of ISCO.

       21.     The Plaintiff Class is so numerous that joinder of all members is

impracticable. The Plan’s Form 5500 required by the Department of Labor, IRS, and

Pension Benefit Guaranty Corporation indicates that at the beginning of 2018, the Plan had

411 participants. The exact number and identities of Class Members is easily ascertainable

from the ESOP through discovery of its records.

       22.     Questions of law and fact common to the Plaintiff Class include, but are

not limited to, the following:

         $     Whether Defendants engaged in a prohibited transaction under ERISA by

                 permitting the ESOP to sell its ISCO stock to Defendants effective

                 February 14, 2018;

          %    Whether Defendants engaged in a prudent investigation of the proposed

                 sale of ISCO stock by the ESOP;

          &    Whether Defendants breached a fiduciary duty to ESOP participants by

                 causing the ESOP to sell its ISCO stock effective February 14, 2018 for

                 less than Fair Market Value; and

         '     The economic consequences to the ESOP and its participants as a result of

                 Defendants’ fiduciary violations.

       23.     Plaintiffs’ claims are typical of those of the Plaintiff Class. For example,

Plaintiffs, like other ESOP participants in the Plaintiff Class, suffered a loss measured by

the difference between the true fair market value of the ESOP’s ISCO holdings and the

price at which those holdings were transferred to the Kirchdorfer Defendants.


                                                 ϳ

Case 3:20-cv-00299-JRW-RSE Document 1 Filed 04/24/20 Page 8 of 14 PageID #: 8




       24.     Plaintiffs will fairly and adequately represent and protect the interests

of the Plaintiff Class. Plaintiffs have retained counsel competent and experienced in

complex class action litigation.

       25.     Class certification is appropriate pursuant to Rule 23(b)(1) because the

prosecution of separate actions by individual Class members would create a risk of

inconsistent or varying adjudications, which would in turn establish incompatible

standards of conduct for Defendants, and/or because adjudications with respect to

individual Class members would as a practical matter be dispositive of the interests of non-

party Class members. In addition, Class certification is appropriate pursuant to Rule

23(b)(2) because Defendants have acted or refused to act on grounds generally applicable

to the Class, making appropriate declaratory and injunctive relief with respect to Plaintiffs

and the Class as a whole. The members of the Class are entitled to declaratory and

injunctive relief to remedy Defendants’ fiduciary violations.

         Count I - Breach of Fiduciary Duty Under ERISA §§ 502(a)(2) and (a)(3),
                             29 U.S.C. §§ 1132(a)(2) and (a)(3)

       26.    Plaintiffs incorporate the foregoing allegations.

       27.    ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), requires, inter alia, that a plan

fiduciary discharge all duties with respect to a plan solely in the interest of the

participants and beneficiaries and with the care, skill, prudence, and diligence under the

circumstances then prevailing that a prudent person acting in a like capacity and familiar

with such matters would use in the conduct of an enterprise of a like character and with

like aims. The fiduciary duty of loyalty entails a duty to avoid conflicts of interest and to

resolve them promptly when they occur. A fiduciary must always administer a plan


                                                ϴ

Case 3:20-cv-00299-JRW-RSE Document 1 Filed 04/24/20 Page 9 of 14 PageID #: 9




solely in the interests of the participants and beneficiaries, regardless of the interests of the

fiduciaries themselves or the plan sponsor.

       28.     ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who

is a fiduciary with respect to a plan and who breaches any of the responsibilities,

obligations, or duties imposed on fiduciaries by Title I of ERISA shall be personally liable

to make good any losses resulting from each such breach, and additionally is subject to

such other equitable or remedial relief as the court may deem appropriate.

       29.     ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2), permits a plan participant to

bring an action for relief under ERISA § 409, 29 U.S.C. § 1109.

       30.     ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), permits a plan participant to

bring an action to obtain appropriate equitable relief to enforce the provisions of Title I of

ERISA or to enforce the terms of a plan.

       31.     Defendants were fiduciaries with respect to ESOP because they exercised

discretionary authority respecting management of such plan, or disposition of its assets,

and had discretionary authority in the administration of the Plan for all practical purposes.

       32.     Under the “no further inquiry rule,” the February 14, 2018 ESOP

Transaction should be set aside due to Defendants conflicts of interest and violations of

their duties.

       33.     Defendant James breached his duties under ERISA § 404(a)(1), 29

U.S.C. § 1104(a)(1). These breaches include but are not limited to the following: failing

to undertake a reasonable, good faith investigation into the fair market value of the

ESOP’s holdings in ISCO stock as of February 14, 2018; to the extent he relied on Stout

Risius Ross’ 2017 year-end fair value report, failing to determine that that report was

                                                 ϵ

Case 3:20-cv-00299-JRW-RSE Document 1 Filed 04/24/20 Page 10 of 14 PageID #: 10




 tainted, as any investigation would have revealed, and in any event does not reflect the

 fair market value of the ESOP’s ISCO holdings as of February 14, 2018; failing to

 investigate the circumstances of the removal of Wilmington Trust as Trustee; causing

 the ESOP to sell its ISCO stock for less than Fair Market Value on February 14, 2018;

 failing to conduct a thorough review of whether the ESOP’s sale of ISCO stock—

 virtually all of its assets—was in the best interests of the Plan participants; and failing to

 negotiate a transaction at arm’s length in the best interests of all Plan participants.

            34.   The Kirchdorfer Defendants breached their duties under ERISA § 404(a)(1),

     29 U.S.C. § 1104(a)(1). These breaches include but are not limited to the following: causing

     the removal of Wilmington Trust and appointing James principally to rubber-stamp the

     buyback; determining that the February 2018 ESOP Transaction was in the best interests

     of and fair to the Plan and Plan participants; causing the ESOP to sell its ISCO stock for

     less than Fair Market Value in February 2018; failing to conduct a thorough and

     independent review and adequately consider whether the ESOP’s February 2018 sale of

     ISCO stock was in the best interests of the Plan participants; and failing to properly

     monitor the acts and omissions of the Trustee or the Committee.

           35.    Defendants’ acts and omissions caused tens of millions of dollars of

 losses to the Plaintiff Class.

      Count II - Engaging in Prohibited Transactions in Violation of ERISA §§ 406(a)-(b),
                                   29 U.S.C. §§ 1106(a)-(b)

           36.    Plaintiffs incorporate the preceding paragraphs.

           37.    ERISA § 406(a), 29 U.S.C. § 1106(a), requires that a plan fiduciary

 “shall not cause the plan to engage in a transaction, if he knows or should know that

 such transaction constitutes a direct or indirect sale or exchange … between the plan
                                                  ϭϬ
 
Case 3:20-cv-00299-JRW-RSE Document 1 Filed 04/24/20 Page 11 of 14 PageID #: 11




 and a party in interest,” or a “transfer to, or use by or for the benefit of, a party in

 interest, of any assets of the plan.”

        38.     ERISA § 406(b), 29 U.S.C. § 1106(b), mandates that a plan fiduciary shall

 not “act in any transaction involving the plan on behalf of a party (or represent a party)

 whose interests are adverse to the interests of the plan or the interests of its participants,”

 or “deal with the assets of the plan in his own interest or for his own account,” or

 “receive any consideration for his own personal account from any party dealing with

 such plan in connection with a transaction involving the assets of the plan.”

        39.     ERISA § 408(e), 29 U.S.C. § 1108(e) provides a conditional exemption

 from the prohibited transaction rules for sale of employer securities to or from a plan if a

 sale is made for adequate consideration. ERISA § 3(18)(B) defines adequate consideration

 as “the fair market value of the asset as determined in good faith by the trustee or named

 fiduciary.” ERISA’s legislative history and existing case law make clear that ERISA §

 3(18)(B) requires that the price paid must reflect the Fair Market Value of the asset, and

 the fiduciary must conduct a prudent investigation to determine the Fair Market Value of

 the asset.

        40.     Defendants engaged in a prohibited transaction in violation of ERISA

 §§ 406(a)-(b), 29 U.S.C. §§ 1106(a)-(b), in the December 2011 ESOP Transaction, and

 the prohibited transaction did not meet the conditional exemption requirements of

 ERISA § 408(e), 29 U.S.C. § 1108(e). Defendants failed to ensure that the ESOP

 received Fair Market Value for the ISCO stock sold by the ESOP to the Kirchdorfer

 Defendants in February 2018. Specifically, the ESOP received substantially less than

 Fair Market Value for those shares.


                                                 ϭϭ
 
Case 3:20-cv-00299-JRW-RSE Document 1 Filed 04/24/20 Page 12 of 14 PageID #: 12




        41.     Defendants engaged in a prohibited transaction in violation of ERISA

 §§ 406(a)-(b), 29 U.S.C. §§ 1106(a)-(b), by causing the ESOP to sell its ISCO stock for less

 than adequate consideration in February 2018. Defendants failed to conduct an

 independent and prudent investigation into the fair market price before entering into the

 stock purchase agreement. Defendants failed to ensure that they secured a reliable and

 independent expert appraisal of the Fair Market Value of ISCO stock as of the February

 14, 2018 transaction; failed to make certain that reliance on any and all valuation experts’

 advice was reasonably justified under the circumstances; and failed make certain that the

 ESOP was represented by an independent trustee in the Transaction.

        42.     ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who

 is a fiduciary with respect to a plan and who breaches any of the responsibilities,

 obligations, or duties imposed on fiduciaries by Title I of ERISA shall be personally liable

 to make good any losses resulting from each such breach, and additionally is subject to

 such other equitable or remedial relief as the court may deem appropriate.

        43.     ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2), permits a plan participant to

 bring a suit for relief under ERISA § 409.

        44.     ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), permits a plan

 participant to bring a suit to obtain appropriate equitable relief to enforce the

 provisions of Title I of ERISA or to enforce the terms of a plan. Appropriate

 equitable relief includes (but is not limited to) imposition of a constructive trust,

 disgorgement, accounting for profits, imposition of an equitable lien, and

 surcharge.

        45.     Defendants have caused millions of dollars of losses to the ESOP


                                                 ϭϮ
 
Case 3:20-cv-00299-JRW-RSE Document 1 Filed 04/24/20 Page 13 of 14 PageID #: 13




 by the prohibited transactions in an amount to be proven more specifically at

 trial.

                                         Request for Relief

          Plaintiffs request the following relief on behalf of the proposed class:

 $      Certify this action as a class action pursuant to Rule 23, with the named

          Plaintiffs as class representatives and their counsel as class counsel;

 %      Declare that Defendants have breached their fiduciary duties to the Plaintiff Class

          and/or knowingly participated in breaches of fiduciary duty;

 &      Declare that Defendants engaged in a prohibited transaction in violation

          of ERISA §§ 406(a)-(b), 29 U.S.C. §§ 1106(a)-(b), by causing the ESOP to

          sell its ISCO stock to the Kirchdorfer Defendants for less than adequate

          consideration;

 '      Declare that the February 2018 ESOP Transaction should be set aside under

          the no further inquiry rule;

 (      Order that Defendants make good on the losses resulting from their breaches and

          restoring any profits they have made through use of assets of the ESOP;

 )      Order the establishment of a successor trust for benefits owing to

          participants and beneficiaries whose Plan accounts have been distributed;

 *      Order Defendants to pay prejudgment interest;

 +      Award Plaintiffs reasonable attorneys’ fees and costs of suit incurred herein

          pursuant to ERISA § 502(g), 29 U.S.C. § 1132(g), and/or for the benefit

          obtained for the common fund; and

 ,      Award such other and further relief as the Court deems equitable and just.

                                                  ϭϯ
 
Case 3:20-cv-00299-JRW-RSE Document 1 Filed 04/24/20 Page 14 of 14 PageID #: 14




                                            Respectfully submitted,

                                            s/ Clark C. Johnson
                                            Clark C. Johnson
                                            Michael T. Leigh
                                            KAPLAN JOHNSON ABATE & BIRD LLP
                                            710 W. Main St., 4th Floor
                                            Louisville, KY 40202
                                            cjohnson@kaplanjohnsonlaw.com
                                            mleigh@kaplanjohnsonlaw.com
                                            Tel: (502) 242-9042

                                            Counsel for Plaintiffs




                                      ϭϰ
 
